Citation Nr: 0532608	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-10 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation, in excess of 20 
percent, for the veteran's service connected left foot 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel





INTRODUCTION

The veteran had active service from January 1991 through June 
1991, with prior periods of active duty for training.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in February 2001, which denied an increased 
evaluation.  The veteran disagreed with this denial in July 
2001 and perfected a timely appeal.  Following a remand from 
the Board, a rating decision of April 2005 increased the 
veteran's left foot disability rating to 20 percent, 
effective July 10, 2001.

The instant claim was previously before the Board in March 
2004, at which time it was remanded for additional 
development.  The claim is once again before the Board for 
adjudication.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Residuals of the veteran's service connected left foot 
injury more nearly approximate the criteria for severe, 
manifested by complaints of pain, limitation of motion, an 
inability to walk on toes, with a normal gait only upon use 
of corrective shoes and a cane.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 30 percent 
for the veteran's residuals of shrapnel wound of the left 
foot with status post fracture, post traumatic degenerative 
changes and retained foreign bodies, have been more nearly 

approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a March 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for an increased rating as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that supports the 
claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a May 2002 Statement of the Case 
(SOC), an April 2005 rating decision, and an April 2005 
Supplemental Statement of the Case (SSOC).  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
provided to VA or obtained by VA on the veteran's behalf.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).


Factual Background

Service connection for residuals of a shrapnel wound of the 
left foot was established by a September 1991 rating 
decision.  

In VA outpatient records from August 1999 the veteran 
reported increasing pain in his foot and some success with 
the use of insoles.

In a November 2000 VA orthopedic examination, the veteran 
reported a history of traumatic shrapnel wounds to the 
examiner, with foreign bodies removed from the veteran's 
feet.  The veteran reported continued pain, for which he took 
Darvocet.  This pain was described as increasing with bad 
weather and activity.  The examiner also noted the veteran's 
reports of weakness and fatigue that resulted from prolonged 
standing.  The veteran's occupation as a welder required 
prolonged standing.

Upon physical examination, the examiner noted that the 
veteran walked with a slight limp.  The examiner then noted 
the prominence of the veteran's metatarsophalangeal joint.  
With respect to physical activity, the veteran could not 
stand on his toes.  His pedal pulses were described as "2+ 
bilaterally."  Scars were noted on the left foot, on the 
second toe and the lateral aspect of the malleolus.  The 
examiner explained that these wounds represented the entrance 
and exit points of the shrapnel that hit the veteran's left 
foot.  No vascular changes were observed.  While the 
veteran's posture appeared normal, the examiner wrote, "He 
cannot squat."  Supination and pronation were within normal 
limits on both feet and the veteran could rise on his heels.  
The examiner observed that the veteran did not have hammertoe 
and that he had normal arches.  There were no gross 
deformities, apart from his prominent metatarsophalangeal 
joints bilaterally.  Touch sensation was normal, as was the 
veteran's skin on palpation.  X-ray images were taken and 
these images indicated degenerative changes, particularly in 
the left great toe.  Narrowing of the interphalangeal joints 
was observed, but fractures, dislocations and bony erosions 
were not.  

Outpatient records of VA treatment in March 2001 indicate the 
veteran was having increased pain in his left foot.  Cold and 
dampness, the veteran reported, aggravated his pain.  Daily 
aspirin use was indicated.  VA outpatient nursing notes from 
July 2001 reflect ongoing pain in both feet.  They also 
indicate that the veteran was ambulating independently

In July 2001, the veteran submitted a VA Form 21-4138, 
wherein he listed symptoms relating to his feet.  This 
writing addressed shrapnel damage and noted limited motion, 
surgery, scars, electric shock damage and "special shoes."

In November 2004, the veteran reported for another VA 
orthopedic examination to address his feet.  The claims file 
was reviewed prior to the examination.  A brief medical 
history was discussed.  The examiner ruled out calcaneal 
fracture.  The veteran complained of pain, weakness, and 
stiffness.  Occasional swelling, heat, and redness of the 
metatarsophalangeal joint were also noted to occur, 
particularly when the veteran walked.  The veteran reported a 
"constant dull pain" which occurred when he was resting.  
The pain became sharp when the veteran stood or walked.  The 
veteran was taking ibuprofen, 800 milligrams, three times per 
day.  The veteran then reported flare-ups that relate to 
activity and weather.  Standing for a long period of time or 
repetitive use increased his symptomatology and limited his 
motion as much as 50 percent. 

The veteran reported that rest, pain medication, whirlpool 
therapy and elevating his feet help to relieve his symptoms.  
He was wearing corrective shoes and reported using a cane.  
At the time of this examination, the veteran was retired and 
stated he had limited walking, due to pain in both of his 
first metatarsophalangeal joints.

With respect to the left foot, the examiner noted a scar on 
the second toe and another one on the lateral malleolus.  The 
scar was again noted to be secondary to the shrapnel and the 
prominent metatarsophalangeal joint was also noted.  There 
was no edema or heat, but there was evidence of painful 
motion, and tenderness and redness over the joint.  The 
veteran could not stand on his toes, but could stand on his 
heels.  His gait was normal at the time of his examination.  
However, when the veteran did not use his cane and corrective 
shoes, his walk was described as "inverted" and slow.  No 
callosities or unusual shoe wear patterns were observed.  
Vascular changes were not observed and the veteran's distal 
pulse was 2+ bilaterally.

The veteran was diagnosed as having blast injuries to both 
feet; status post fracture, left metatarsophalangeal joint; 
status post proximal phalanx fracture of the great toe on the 
left side; and having degenerative changes bilateral first 
metatarsophalangeal joint and left distal inter phalangeal 
joint.  

X-ray films revealed of the left foot also revealed 
degenerative changes with narrowing of the distal 
interphalangeal joint, as well as the metatarsophalangeal 
joint.  No recent fractures, acute bony changes, or 
radiopaque foreign bodies were observed.

Range of motion tests were conducted, and revealed left ankle 
plantar flexion to 18 degrees; dorsiflexion to 15 degrees, 
left foot inversion to 15 degrees, and eversion to 10 
degrees.  Notes following the left foot tests indicate that 
pain starts at the end of range of motion.

Subsequent records show left ankle range of motion being 16 
degrees of plantar flexion and 13 degrees of dorsiflexion.  A 
note by the physical therapist stated "10 reps without 
weights and remeasure."


Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2004). Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's current 20 percent rating has been assigned 
pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.

Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
rating requires moderately severe residuals. Severe residuals 
of foot injuries warrant a 30 percent evaluation.  38 C.F.R. 
§ 4.71a.

The General Counsel for VA, in a precedent opinion dated 
August 14, 1998, (VAOPGCPREC 9-98) held that if a disability 
rating was established under Diagnostic Code 5284, the 
availability of a separate rating under Diagnostic Code 
5003/5010 and the applicability of sections 4.40, 4.45, and 
4.59 depend upon the manifestations compensated under 
Diagnostic Code 5284.

The General Counsel noted that Diagnostic Code 5284 is a more 
general Diagnostic Code under which a variety of foot 
injuries may be rated; that some injuries to the foot, such 
as fractures and dislocations for example, may limit motion 
in the subtalar, midtarsal, and metatarsophalangeal joints; 
and that other injuries may not affect range of motion.  
Thus, General Counsel concluded that, depending on the nature 
of the foot injury, Diagnostic Code 5284 may involve 
limitation of motion and therefore require consideration 
under sections 4.40 and 4.45.  VAOPGCPREC 9-98.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

In the instant case, after a review of the evidence, the 
Board finds that the subjective complaints and objective 
findings more nearly approximate the criteria for a finding 
of severe disability under Diagnostic Code 5284.  In this 
regard, the veteran has complained steadily about foot pain, 
limiting his ability to walk and stand.  He cannot stand on 
his toes, and only has a normal gait with the use of 
corrective footwear and a cane.  Moreover, the evidence 
demonstrates at least 50 percent or more limitation of motion 
of plantar flexion, inversion and eversion of the left ankle 
and foot.  While the Board does take into consideration the 
fact that the veteran actually can walk normally with 
corrective shoes and a cane, the Board finds that the 
evidence is in equipoise as to whether his disability should 
be classified as moderately severe versus severe.  Thus, the 
Board will resolve all doubt in favor of the veteran, and 
assign an increased rating of 30 percent for his left foot 
disability, which encompasses all of his subjective 
complaints and objective findings.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased evaluation of 30 percent for the 
veteran's service connected left foot disability is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


